Title: From George Washington to Honour Harnage, 13 September 1779
From: Washington, George
To: Harnage, Honour


        
          Madam.
          Head Quarters West-point 13th Sepr 1779.
        
        I have been honored with your letter of the 25th of August.
        You will beleive me, that my wishes and endeavours have been uniformly directed, to remove those obstructions which stood in the way of a general exchange of prisoners. I have only to regret their having heretofore proved unsuccessful. There is now a meeting of the respective commissaries of prisoners at Elizabeth Town, which I flatter myself will be attended with better fortune. But in case a general exchange cannot be effected my commissary has been particularly

instructed to propose Major Harnage and Capn Hawker for a parole exchange.
        I shall inclose your letter to his Excellency Sir Henry Clinton by the first flag to his lines, which I suppose will be to-morrow. I am Madam, with great respect, your most obt and very hble servt.
      